                                Case 19-50273-KBO             Doc 60      Filed 01/25/21        Page 1 of 7


                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE


             In re:                                                       Chapter 11

             Zohar III, Corp., et al.1                                    Case No. 18-10512 (KBO)

                                 Debtors.                                 Jointly Administered


             BLANK ROME LLP, FFP (CAYMAN)
             LIMITED, MAPLES AND CALDER
             MAPLESFS LIMITED, MORRIS,
             NICHOLS, ARSHT & TUNNEL LLP,
             GARY NEEMS, and QUINN EMANUEL
             URQUHART & SULLIVAN LLP,

                                 Plaintiffs,
                                                                          Adv. Proc. No. 19-50273 (KBO)
                                          v.

             ZOHAR CDO 2003-1 CORP. and
             ZOHAR CDO 2003-1 LIMITED,

                                  Defendants



                             NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                         TELEPHONIC HEARING ON JANUARY 27, 2021 AT 10:00 A.M. (ET)2

         ADJOUNRED/RESOLVED MATTERS

             1.        Debtors’ Motion to Compel Compliance with Prior Orders Directing the Transition of Loan
                       Agency Services, Including the Turn Over of Possessory Collateral and for an Accounting
                       [(SEALED) D.I. 1748; 6/30/20; (REDACTED) D.I. 1769; 7/9/20]

                       Related Documents:

                       A.       Order Authorizing the Filing of the Debtors’ Motion to Compel Compliance with
                                Prior Orders Directing the Transition of Loan Agency Services, Including the Turn


             1
            The Debtors, and, where applicable, the last four digits of each of their respective tax identification numbers are,
         as follows: Zohar III, Corp., (9612), Zohar II 2005-I, Corp. (4059), Zohar CDO 2003-1, Corp., (3724), Zohar III,
         Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
         Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

         2
                 All parties wishing to participate should make arrangements through CourtCall at 1-866-582-6878.

27621946.2
                            Case 19-50273-KBO        Doc 60     Filed 01/25/21    Page 2 of 7


                            Over of Possessory Collateral and for an Accounting Under Seal [D.I. 1804;
                            7/14/20]

                  B.        Order Authorizing the Filing of Portions of the Debtors’ Reply in Support of the
                            Debtors’ Debtors’ Motion to Compel Compliance with Prior Orders Directing the
                            Transition of Loan Agency Services, Including the Turn Over of Possessory
                            Collateral and for an Accounting [D.I. 1948; 9/17/20]

                  C.        Order Granting PPA’s Motion For Leave to File Supplemental Objection to the
                            Zohar Funds' Motion to Compel Compliance With Prior Orders Directing the
                            Transition of Loan Agency Services, Including the Turnover of Possessory
                            Collateral and For an Accounting [D.I. 2177; 12/14/20]

                  D.        Motion of PPAS for Entry of an Order Authorizing Filing of Objection Under Seal
                            [D.I. 2232; 1/5/21]

                  Response Deadline:                     To be determined

                  Reply Deadline:                        To be determined

                  Responses Received:

                  E.        Patriarch’s Limited Objection and Reservation of Rights to the Zohar Funds'
                            Motion to Compel Compliance With Prior Orders Directing the Transition of Loan
                            Agency Services, Including the Turn Over of Possessory Collateral and For an
                            Accounting [D.I. 1755; 7/7/20]

                  F.        Reply in Support of the Debtors’ Debtors’ Motion to Compel Compliance with
                            Prior Orders Directing the Transition of Loan Agency Services, Including the Turn
                            Over of Possessory Collateral and for an Accounting [(SEALED) D.I. 1886;
                            8/20/20]; (REDACTED) D.I. 1918; 9/4/20]

                  G.        PPAS's Motion For Leave to File Supplemental Objection to the Zohar Funds'
                            Motion to Compel Compliance With Prior Orders Directing the Transition of Loan
                            Agency Services, Including the Turnover of Possessory Collateral and For an
                            Accounting [(SEALED) D.I. 2169; (REDACTED) D.I. 2231; 1/5/21]

                  Status:          This matter is adjourned to February 17, 2021 at 10:00 a.m. (ET).

             2.   Patriarch’s Motion for Entry of an Order (A) Enforcing and Implementing the Terms of
                  the Settlement Agreement and (B) Granting Related Relief [(SEALED) D.I. 1903; 8/31/20;
                  (REDACTED) D.I. 1912; 9/3/20]

                  Related Documents:

                  A.        Order Authorizing Filing of Motion Under Seal [D.I. 2004; 10/13/20]

                  B.        Order Authorizing the Filing of Portions of the Debtors' Objection to Patriarch's
                            Motion for Entry of an Order (A) Enforcing and Implementing the Terms of the
27621946.2
                                                            2
                        Case 19-50273-KBO         Doc 60     Filed 01/25/21    Page 3 of 7


                        Settlement Agreement and (B) Granting Related Relief Under Seal [D.I. 2101;
                        11/9/20]

              C.        Order Authorizing Filing of Reply Under Seal [D.I. 2104; 11/9/20]

              Response Deadline:                      October 5, 2020 at 4:00 p.m. (ET) with respect to
                                                      the requested non-PPAS relief; November 5, 2020
                                                      at 4:00 p.m. (ET) with respect to the requested
                                                      PPAS relief

              Reply Deadline:                         October 8, 2020 at 4:00 p.m. with respect to
                                                      requested non-PPAS relief; November 10, 2020 at
                                                      12:00 p.m. (ET) with respect to the requested PPAS
                                                      relief
              Responses Received:

              D.        Debtors’ Objection to Patriarch’s Motion for Entry of an Order (A) Enforcing and
                        Implementing the Terms of the Settlement Agreement and (B) Granting Related
                        Relief [(SEALED) D.I. 1979; 8/31/20; (REDACTED) D.I. 2046; 10/22/20]

              E.        Patriarch’s Reply in Support of Its Patriarch’s Motion for Entry of an Order (A)
                        Enforcing and Implementing the Terms of the Settlement Agreement and (B)
                        Granting Related Relief [(SEALED) D.I. 1982; 10/8/20; (REDACTED) D.I. 2078;
                        10/29/20]

              Status:          This matter is adjourned to February 17, 2021 at 10:00 a.m. (ET).

         3.   Debtors' Motion for Entry of an Order Authorizing the Filing of Portions of the Debtors'
              Motion Pursuant to Paragraphs 18 and 20 of the Settlement Agreement to Compel Refund
              of Amounts Paid to Patriarch Stakeholders and for Related Relief Under Seal [D.I. 2206;
              12/21/20]

              Related Documents:

              A.        Debtors' Motion Pursuant to Paragraphs 18 and 20 of the Settlement Agreement to
                        Compel Refund of Amounts Paid to Patriarch Stakeholders and for Related Relief
                        [(SEALED) D.I. 2168; 12/11/20; (REDACTED) D.I. 2205; 12/21/20]

              B.        Certificate of No Objection [D.I. 2235; 1/5/21]

              C.        Order Authorizing the Filing of Portions of the Debtors' Motion Pursuant to
                        Paragraphs 18 and 20 of the Settlement Agreement to Compel Refund of Amounts
                        Paid to Patriarch Stakeholders and for Related Relief Under Seal [D.I. 2244; 1/7/21]


              Response Deadline:                      January 4, 2021 at 4:00 p.m. (ET)

              Responses Received:                     None

27621946.2
                                                         3
                            Case 19-50273-KBO        Doc 60      Filed 01/25/21   Page 4 of 7


                  Status:          An order has been entered by the Court. No hearing is required.

        4.        Motion of Patriarch For Entry of an Order Authorizing Filing of Motion Under Seal [D.I.
                  2223; 12/30/20]

                  Related Documents:

                  A.        Patriarch's Motion to Treat February 17 Hearing as Non-Evidentiary Hearing on
                            Gating Issue With Respect to Debtors' Motion Pursuant to Paragraphs 18 and 20 of
                            the Settlement Agreement to Compel Refund of Amounts Paid to Patriarch
                            Stakeholders and For Related Relief [(SEALED) D.I. 2214; 12/24/20;
                            (REDACTED) D.I. 2222; 12/30/20]

                  B.        Certificate of No Objection [D.I. 2251; 1/14/21]

                  C.        Order Authorizing Filing of Motion Under Seal [D.I. 2253; 12/30/20]

                  Response Deadline:                     January 13, 2021 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          An order has been entered by the Court. No hearing is required.

         MATTERS GOING FORWARD

             5.   Debtors’ Motion, Pursuant to Section 105(a) of The Bankruptcy Code and Bankruptcy Rule
                  9019, for an Order Approving and Authorizing the Stipulation of Settlement By and
                  Among the Debtors, Blank Rome LLP, FFP (Cayman) Limited, Maples and Calder,
                  MaplesFS Limited, Morris, Nichols, Arsht & Tunnel LLP, Gary Neems, Quinn Emmanuel
                  Urquhart & Sullivan LLP, and Cohen & Gresser LLP [Adv. Case No. 19-50273 D.I. 19;
                  10/30/19]

                  Related Documents:

                  A.        Re-Notice of Motion [Adv. Case No. 19-50273 D.I. 20; 11/1/19]

                  B.        Re-Notice of Motion [Adv. Case No. 19-50273 D.I. 35; 12/4/19]

                  C.        Re-Notice of Motion [Adv. Case No. 19-50273 D.I. 57; 12/2/20]

                  D.        Declaration of Michael Katzenstein [Adv. Case No. 19-50273 D.I. 59; 1/25/21]

                  Response Deadline:                     November 13, 2019 at 4:00 p.m. (ET)

                  Responses Received:

                  E.        Objection of Patriarch to the Debtors’ Motion for an Order Approving and
                            Authorizing the Stipulation of Settlement By and Among the Debtors, Blank Rome
                            LLP, FFP (Cayman) Limited, Maples and Calder, MaplesFS Limited, Morris,
27621946.2
                                                             4
                            Case 19-50273-KBO        Doc 60     Filed 01/25/21    Page 5 of 7


                            Nichols, Arsht & Tunnel LLP, Gary Neems, Quinn Emmanuel Urquhart & Sullivan
                            LLP, and Cohen & Gresser LLP [Adv. Case No. 19-50273 D.I. 26; 11/13/19]

                  Status:          This matter is going forward. The debtors will present one witness.

             6.   Debtors' Motion Pursuant to Paragraphs 18 and 20 of the Settlement Agreement to Compel
                  Refund of Amounts Paid to Patriarch Stakeholders and for Related Relief [(SEALED) D.I.
                  2168; 12/11/20; (REDACTED) D.I. 2205; 12/21/20]

                  Related Documents:

                  A.        Order Granting Patriarchs Motion to Extend Time to Respond to, and to Adjourn
                            Hearing on, Debtors Motion Pursuant to Paragraphs 18 and 20 of the Settlement
                            Agreement to Compel Refund of Amounts Paid to Patriarch Stakeholders and tor
                            Related Relief [D.I. 2195; 12/16/20]

                  B.        Debtors’ Motion for Etnry of an Order Authorizing the Filing of Portions of the
                            Debtors' Motion Pursuant to Paragraphs 18 and 20 of the Settlement Agreement to
                            Compel Refund of Amounts Paid to Patriarch Stakeholders and for Related Relief
                            Under Seal [D.I. 2206; 12/21/20]

                  C.        Declaration of Carlos Mercado in Support of Patriarch Stakeholders’ Objection to
                            Debtors' Motion Pursuant to Paragraphs 18 and 20 of the Settlement Agreement to
                            Compel Refund of Amounts Paid to Patriarch Stakeholders and for Related Relief
                            [(SEALED) D.I. 2257; 1/18/21; (REDACTED) D.I. TBD; TBD]

                  D.        Declaration of Lynn Tilton in Support of Patriarch Stakeholders’ Objection to
                            Debtors' Motion Pursuant to Paragraphs 18 and 20 of the Settlement Agreement to
                            Compel Refund of Amounts Paid to Patriarch Stakeholders and for Related Relief
                            [(SEALED) D.I. 2258; 1/18/21; (REDACTED) D.I. TBD; TBD]

                  E.        Letter to the Honorable Karen B. Owens from Joseph M. Barry Regarding Debtors'
                            Motion Pursuant to Paragraphs 18 and 20 of the Settlement Agreement to Compel
                            Refund of Amounts Paid to Patriarch Stakeholders and for Related Relief
                            [(SEALED) D.I. 2266; 1/24/21; (REDACTED) D.I. TBD; TBD]

                  F.        Letter to the Honorable Karen B. Owens from Monica K. Loseman Regarding
                            Patriarch's Response to Debtors' Motion Pursuant to Paragraphs 18 and 20 of the
                            Settlement Agreement to Compel Refund of Amounts Paid to Patriarch
                            Stakeholders and for Related Relief [D.I. (SEALED) D.I. 2269; (REDACTED)
                            TBD; TBD]

                  Response Deadline:                     January 18, 2021 at 4:00 p.m. (ET)

                  Responses Received:

                  G.        Patriarch Stakeholders’ Objection to Debtors' Motion Pursuant to Paragraphs 18
                            and 20 of the Settlement Agreement to Compel Refund of Amounts Paid to

27621946.2
                                                            5
                        Case 19-50273-KBO        Doc 60     Filed 01/25/21    Page 6 of 7


                        Patriarch Stakeholders and for Related Relief [(SEALED) D.I. 2256; 1/18/21;
                        (REDACTED) D.I. TBD; TBD]

              Status:          This matter is going forward as status conference.

        7.    Motion of PPAS for Entry of an Order Authorizing Filing of Objection Under Seal [D.I.
              2232; 1/5/21]

              Related Documents:

              A.        PPAS's Motion For Leave to File Supplemental Objection to the Zohar Funds'
                        Motion to Compel Compliance With Prior Orders Directing the Transition of Loan
                        Agency Services, Including the Turnover of Possessory Collateral and For an
                        Accounting [(SEALED) D.I. 2169; (REDACTED) D.I. 2231; 1/5/21]

              Response Deadline:                     January 19, 2021 at 4:00 p.m. (ET)

              Responses Received:                    None

              Status:          This matter is going forward.

         8.   Application of Houlihan Lokey Capital, Inc. for Approval of Financing Transaction Fee
              for Services Rendered as Financial Advisor and Investment Banker to the Debtors [D.I.
              2237; 1/6/21]

              Related Documents:              None

              Response Deadline:              January 20, 2021 at 4:00 p.m. (ET)

              Responses Received:

              A.        Informal response from the U.S. Trustee

              Status:          This matter is going forward.




27621946.2
                                                        6
                         Case 19-50273-KBO    Doc 60      Filed 01/25/21       Page 7 of 7


             Dated: January 25, 2021         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                             /s/ Joseph M. Barry
                                             James L. Patton, Jr. (No. 2202)
                                             Robert S. Brady (No. 2847)
                                             Michael R. Nestor (No. 3526)
                                             Joseph M. Barry (No. 4221)
                                             Ryan M. Bartley (No. 4985)
                                             Shane M. Reil (No. 6195)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             Email: jpatton@ycst.com
                                                     rbrady@ycst.com
                                                     mnestor@ycst.com
                                                     jbarry@ycst.com
                                                     rbartley@ycst.com
                                                     sreil@ycst.com

                                             Counsel to the Debtors and Debtors in Possession




27621946.2
                                                      7
